Case 2:18-cv-12914-GCS-RSW ECF No. 76, PageID.697 Filed 03/19/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

BISHOP PERRY,

                  Plaintiff,
                                             Case No. 18-CV-12914
      vs.
                                             HON. GEORGE CARAM STEEH
BRIAN ROUSSEAU, et al.,

              Defendants.
________________________________/

    OPINION AND ORDER ACCEPTING MAGISTRATE JUDGE'S
  REPORT AND RECOMMENDATION (ECF No. 74) AND GRANTING
  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ECF No. 69)

      Plaintiff Bishop Perry filed this pro se civil rights complaint under 42

U.S.C. § 1983, alleging that defendants, Brian Rousseau and Tonica

Bates, violated his right to be free from retaliation and violated his due

process rights under the First and Fourteenth Amendments of the United

States Constitution. More specifically, Perry alleges that Rousseau

initiated his transfer to Rousseau’s unit within the prison in retaliation for

Perry’s litigation against the MDOC. He also alleges that both Rousseau

and Bates retaliated against him by interfering with his legal mail.

Defendants filed a motion for summary judgment that was referred to the

magistrate judge for report and recommendation (“R&R”) (ECF No. 69).

The magistrate judge issued an R&R recommending that defendants’
                                       -1-
Case 2:18-cv-12914-GCS-RSW ECF No. 76, PageID.698 Filed 03/19/21 Page 2 of 6




motion for summary judgment be granted (ECF No. 74). Perry filed timely

objections to the R&R (ECF No. 75).

       When ruling on objections to an R&R, the court conducts a de novo

review of the portions of the R&R to which a party has filed specific

objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Smith v.

Detroit Fed'n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

General objections, or ones that merely restate arguments previously

presented to the magistrate judge, are not valid objections and are

“tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App'x

354, 356 (6th Cir. 2001). In this case, Perry states three objections to the

R&R.

I.     Objection One

       Plaintiff’s first objection is that his misconduct citation proves his

claim that Rousseau used the misconduct as a tool for adverse action that

would deter a person from continuing to engage in protected activity

(sending legal mail in support of litigation against the MDOC). The

misconduct indicated that the incident involving plaintiff’s legal mail

occurred January 6, 2017 at 12:43 p.m. and Rousseau drafted the

misconduct at 2:40 p.m. However, Rousseau did not submit the

misconduct because at 3:17 p.m. he “received notification that the legal


                                        -2-
Case 2:18-cv-12914-GCS-RSW ECF No. 76, PageID.699 Filed 03/19/21 Page 3 of 6




mail had been approved.” (Rousseau Aff., ECF No. 69, PageID.592). At

3:18 p.m., Rousseau sent an email to defendant Bates stating that plaintiff

was approved for legal correspondence with Abdullah. Id. As the

magistrate judge concluded, “while Rousseau drafted a misconduct report

based on his then-belief that the Abdullah letter was not proper legal mail,

he did not file the report, and Plaintiff suffered no disciplinary action as a

result.” (ECF No. 74, PageID.684).

      At the summary judgment stage, the burden is on plaintiff as the non-

moving party to identify “evidence on which the jury could reasonably find

for the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)

(emphasis added). Plaintiff has not met his burden by showing that

Rousseau drafted a misconduct when the evidence shows that the

misconduct was not filed and plaintiff suffered no disciplinary action as a

result. The court overrules plaintiff’s first objection to the R&R.

II.   Objection Two

      Plaintiff contends that his legal mail to Abdullah was approved before

it was taken to the mail room, therefore disputing Rousseau’s version of the

facts. In addition, plaintiff submits an affidavit from Abdullah in which he

states that he never received the legal mail sent by plaintiff.

      In this case, the evidence shows that at most there was a minor delay


                                      -3-
Case 2:18-cv-12914-GCS-RSW ECF No. 76, PageID.700 Filed 03/19/21 Page 4 of 6




in sending plaintiff’s inmate-to-inmate letter to Abdullah. See Outgoing

Legal Mail Logbook, ECF No. 69, PageID.603-605. As the magistrate

judge stated, this does not rise to the level of an adverse action where

plaintiff has not shown that the minor delay affected or interfered with his

litigation. Plaintiff’s objections do not change this conclusion.

       Abdullah’s affidavit, which is provided for the first time in support of

plaintiff’s objections, states that he never received plaintiff’s letter. The

issue is whether defendants took an adverse action against plaintiff and the

emails and mail logs show that after a short delay plaintiff’s letter to

Abdullah was approved as legal mail and was sent. What occurred after

the letter was sent is not relevant to the issue whether defendants took an

adverse action against plaintiff.

        The court overrules plaintiff’s second objection.

III.   Objection Three

       Plaintiff claims that Rousseau initiated his inner-prison transfer by

filling out the transfer screen and that the transfer order does not indicate

he was selected by the transfer coordinator. Additionally, plaintiff

contends there are two witnesses who overheard Rousseau threaten him

with a transfer.

       Plaintiff’s objection goes to whether there was a causal connection


                                       -4-
Case 2:18-cv-12914-GCS-RSW ECF No. 76, PageID.701 Filed 03/19/21 Page 5 of 6




between his protected conduct and his transfer. The magistrate judge

concludes that ARUS Strange’s email, which includes a list of prisoners

(including plaintiff) to be moved to make room for a new group of prisoners,

corroborates Rousseau’s affidavit stating that he did not request that

plaintiff be transferred to his unit. The court agrees with this assessment.

        However, even if there was an issue of fact as to the causal

connection, plaintiff cannot support the adverse action element of his

retaliation claim. As the magistrate judge correctly noted, a transfer from

one housing unit to another within the same facility does not constitute an

adverse action to support a claim of retaliation (ECF No. 74, PageID.682).

Siggers-El v. Barlow, 412 F.3d 693, 701 (6th Cir. 2005) (“Since prisoners

are expected to endure more than the average citizen, and since transfers

are common among prisons, ordinarily a transfer would not deter a prisoner

of ordinary firmness from continuing to engage in protected conduct.”)

      Plaintiff’s third objection is overruled.

      Now, therefore,

      IT IS HEREBY ORDERED that the report and recommendation (ECF

No. 74) is accepted and plaintiff’s objections to the report and

recommendation are OVERRULED.

      IT IS HEREBY FURTHER ORDERED that defendants’ motion for


                                       -5-
Case 2:18-cv-12914-GCS-RSW ECF No. 76, PageID.702 Filed 03/19/21 Page 6 of 6




summary judgment (ECF No. 69) is GRANTED and the claims against

them are DISMISSED WITH PREJUDICE.

Dated: March 19, 2021
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  March 19, 2021, by electronic and/or ordinary mail and also
                  on Bishop Perry #231579, Muskegon Correctional Facility,
                           2400 S. Sheridan, Muskegon, MI 49442.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -6-
